IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00170-CR
 
Kristopher Wayne Burton,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court # 25898CR
 

MEMORANDUM 
Opinion

 




      This
appeal concerns a revocation of community supervision for unlawful possession
of a firearm by a felon.  We will affirm.
      Appellant
contends that some of the conditions of his community supervision were
unenforceably vague, including one requiring him to “submit to testing for alcohol
or controlled substances.”  By failing to
make a timely objection to those conditions, Appellant waived his
complaint.  See Rickels v. State, 108 S.W.3d 900, 902 (Tex. Crim. App. 2003).  We overrule Appellant’s vagueness issues.
      Appellant
also contends that the trial court erred in finding that Appellant violated the
condition of his community supervision that required him to “submit to testing
for alcohol or controlled substances.” 
As Appellant points out in his brief, he testified that he refused to
submit to a urinalysis because he knew that the urinalysis would show that he
had been using marijuana.  The trial
court did not abuse its discretion in finding that Appellant violated that
condition of his community supervision. 
We overrule Appellant’s issue concerning his failure to submit to
testing for controlled substances.  See Jordan v.
State, 36 S.W.3d 871, 877 (Tex. Crim. App. 2001).
      The
trial court does not abuse its discretion in revoking community supervision
based on finding one allegation true.  Moore v.
State, 605 S.W.2d 924, 926
(Tex. Crim. App. [Panel Op.] 1980).
      We affirm the judgment.
TOM
GRAY
Chief Justice
Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Affirmed
Opinion
delivered and filed October 13, 2004
Do
not publish
[CR25]